DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litwack et al. (US 4301849) (hereinafter Litwack) in view of Fair et al. (US 2014/0238560) (hereinafter Fair) and further in view of Andrews (US 2011/0131723).
Regarding Claim 1

	Litwack teaches an athletic bag (below – Fig. 11 and 12) comprising a reversible body (122) including a front portion (126) and a back portion (130), a flap (128/132) disposed on the body and configured to extend over the front portion, a first portion of the reversible body having a first set of latches (shown below, for example), a second portion of the reversible body having a second set of latches (on the opposite side of the bag), and at least one detachable strap (Col. 5, Ln. 33-53).

    PNG
    media_image1.png
    604
    409
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    696
    253
    media_image2.png
    Greyscale

	Litwack does not teach the detachable strap is dual-purpose, or the body and the dual-purpose strap are antibacterial, antimicrobial, and antifungal.
Fair teaches an athletic bag (below – Fig. 1, 100) comprising a body, and at least one detachable strap (105); wherein the bag is antibacterial, antimicrobial, and antifungal (Paragraph [0044]).

    PNG
    media_image3.png
    503
    504
    media_image3.png
    Greyscale

Andrews teaches a combined yoga strap (below – Fig. 1, 5, and 6 – 10) and mat, where the yoga strap is dual-purpose in that it can be used as an exercise band and as a detachable strap for carrying the yoga mat (Paragraphs [0023] and [0039]).  

    PNG
    media_image4.png
    798
    327
    media_image4.png
    Greyscale
	    
    PNG
    media_image5.png
    758
    357
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    479
    488
    media_image6.png
    Greyscale

Litwack and Fair are analogous inventions in the field of shoulder bags.  It would have been obvious to one skilled in the art at the time of filing to modify the material of Litwack with the teachings of the material of Fair in order to provide a bag which is suitable for use in various environments, including those where microorganisms, such as bacterial and fungi, thrive (e.g., gyms, yoga studios, locker rooms) because such materials help inhibit the growth of such microorganisms in or on the bag (Paragraph [0044]). Litwack in view of Fair and Andrews are analogous inventions in the field of sports equipment.  It would have been obvious to one skilled in the art at the time of filing to modify the strap of Litwack in view of Fair with the teachings of the dual-purpose strap of Andrews in order to prevent a user from having to purchase a separate bag and exercise strap (Paragraph [0039]). 

Regarding Claim 13

	Litwack in view of Fair and further in view of Andrews (hereinafter “modified Litwack”) teaches all the limitations of claim 1 as stated above. Litwack further teaches the body further comprises an exposed portion and non-exposed portion, as can be seen in Fig. 12 above.

Regarding Claim 14

	Modified Litwack teaches all the limitations of claim 13 as stated above. Modified Litwack further teaches both the exposed portion and the non-exposed portion are antibacterial, antimicrobial, and antifungal, as it would be obvious to one of ordinary skill in the art to use the same material for the exposed and non-exposed portions in order to allow both to receive the benefits of the antibacterial, antimicrobial, and antifungal material.

Regarding Claim 15

	Modified Litwack teaches all the limitations of claim 1 as stated above. Andrews further teaches the at least one detachable dual-purpose strap is adjustable (Paragraph [0023]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Litwack as applied to claim 1 above, in view of Matamoros (US 5402744) and further in view of Zorn (US 2002/0026798).
Regarding Claim 9

	Modified Litwack teaches all the limitations of claim 1 as shown above.  Modified Litwack does not teach the body is made of marine vinyl with an antibacterial coating.  
	Matamoros teaches a mildew resistant bag made from marine vinyl (Col. 2, Ln. 64-66 and Col. 5, Ln. 6-12).  
Zorn teaches a container made from an antibacterial material and being coated in an antibacterial substance for use in maintaining a sterile environment (Paragraph [0049]).  
Modified Litwack, Matamoros, and Zorn are analogous inventions in the field of containers having specialty surfaces for preventing the growth of undesired organisms.  It would have been obvious to one skilled in the art at the time of filing to modify the material of modified Litwack with the teachings of the marine vinyl of Matamoros as the two materials are functional equivalents. The simple substitution of one known material for another having the same beneficial properties would appear obvious to one of ordinary skill in the art. It would have been obvious to one skilled in the art at the time of filing to modify modified Litwack in view of Matamoros with the teachings of the antibacterial coating of Zorn in order to further enhance the antibacterial properties of the container such that it has a sterility that would be acceptable even in a medical or clinical environment (Paragraph [0049]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Litwack as applied to claim 1 above, in view of Matamoros (US 5402744) and further in view of Schenk et al. (US 2017/0022640) (hereinafter Schenk).
Regarding Claim 10

	Modified Litwack teaches all the limitations of claim 1 as shown above.  Modified Litwack does not teach the body is made of an antibacterial-embedded marine vinyl.  
	Matamoros teaches a mildew resistant bag made from marine vinyl (Col. 2, Ln. 64-66 and Col. 5, Ln. 6-12).  
Schenk teaches a knitted bag having a material which may use antibacterial yarns, such as silver yarn (Paragraphs [0136] and [0137])
Modified Litwack, Matamoros, and Schenk are analogous inventions in the field of containers having specialty surfaces for preventing the growth of undesired organisms.  It would have been obvious to one skilled in the art at the time of filing to modify the material of modified Litwack with the teachings of the marine vinyl of Matamoros as the two materials are functional equivalents. The simple substitution of one known material for another having the same beneficial properties would appear obvious to one of ordinary skill in the art. It would have been obvious to one skilled in the art at the time of filing to modify modified Litwack in view of Matamoros with the teachings of the use of antibacterial yarn of Schenk (i.e. embedding them in the marine vinyl) in order to further enhance the antibacterial properties of the container such that it may prevent the formation of odors (Paragraph [0137]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Litwack as applied to claim 1 above, in view of Lee (US 2010/0284631) and further in view of Zorn (US 2002/0026798).
Regarding Claim 11

	Modified Litwack teaches all the limitations of claim 1 as shown above.  Modified Litwack does not teach the body is made of polyurethane laminate with a silver coating.  
	Lee teaches an athletic bag comprising a body, wherein the body is made from a polyurethane laminate having an antimicrobial finish (Paragraph [0048]).  
Zorn teaches a container made from an antibacterial material and being coated in an antibacterial substance for use in maintaining a sterile environment (Paragraph [0049]).  
Modified Litwack, Lee, and Zorn are analogous inventions in the field of containers having specialty surfaces for preventing the growth of undesired organisms.  It would have been obvious to one skilled in the art at the time of filing to modify the material of modified Litwack with the teachings of the polyurethane laminate having an antimicrobial finish of Lee as the two materials are functional equivalents. The simple substitution of one known material for another having the same beneficial properties would appear obvious to one of ordinary skill in the art. It would have been obvious to one skilled in the art at the time of filing to modify modified Litwack in view of Lee with the teachings of the antibacterial coating of Zorn in order to further enhance the antibacterial properties of the container such that it has a sterility that would be acceptable even in a medical or clinical environment (Paragraph [0049]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Litwack as applied to claim 1 above, in view of Lee (US 2010/0284631) and further in view of Schenk et al. (US 2017/0022640) (hereinafter Schenk).
Regarding Claim 12

	Modified Litwack teaches all the limitations of claim 1 as shown above.  Modified Litwack does not teach the body is made of polyurethane laminate embedded with silver.  
	Lee teaches an athletic bag comprising a body, wherein the body is made from a polyurethane laminate having an antimicrobial finish (Paragraph [0048]).  
Schenk teaches a knitted bag having a material which may use antibacterial yarns, such as silver yarn (Paragraphs [0136] and [0137])
Modified Litwack, Lee, and Schenk are analogous inventions in the field of containers having specialty surfaces for preventing the growth of undesired organisms.  It would have been obvious to one skilled in the art at the time of filing to modify the material of modified Litwack with the teachings of the polyurethane laminate having an antimicrobial finish of Lee as the two materials are functional equivalents. The simple substitution of one known material for another having the same beneficial properties would appear obvious to one of ordinary skill in the art. It would have been obvious to one skilled in the art at the time of filing to modify modified Litwack in view of Lee with the teachings of the use of antibacterial yarn of Schenk (i.e. embedding them in the polyurethane laminate) in order to further enhance the antibacterial properties of the container such that it may prevent the formation of odors (Paragraph [0137]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Litwack as applied to claim1 above, and further in view of Buikema (US 2014/0309088).
Regarding Claim 16

	Modified Litwack teaches all the limitations of claim 1 as shown above.  Modified Litwack does not teach the at least one detachable dual- purpose strap is made from a material with antibacterial, mold/mildew-resistant, and water-resistant webbing.  
	Buikema teaches an exercise band that is made from a material with antibacterial, mold/mildew-resistant, and water-resistant webbing (Paragraph [0016]).  
Modified Litwack and Buikema are analogous inventions in the field of athletic equipment.  It would have been obvious to one skilled in the art at the time of filing to modify the material of the strap of Litwack with the teachings of the material of Buikema in order to provide an exercise band which is antibacterial and water-resistant (Paragraph [0016]).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding Claim 2: Closest prior art - Litwack in view of Fair and further in view of Andrews (shown above) – teaches a majority of the Applicant’s invention. The closest prior art further teaches with the body in a first configuration the first portion comprises the outside of the bag, the second portion comprises the inside of the bag, and with the body in a second configuration the second portion comprises the outside of the bag, the first portion comprises the inside of the bag. However, the closest prior art does not teach in the first configuration the dual-purpose strap engages the first set of latches, and in the second configuration the dual-purpose strap engages the second set of latches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733